DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s submission dated 12/18/2020 has been received and made of record. 
Application 17/127,700 has a filing date of 12/18/2020. 
Claims 1-20 are pending in application 17/127,700. 
Claims 1-20 are rejected. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-13, and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Radebaugh (US 2018/0196683 A1). 


Regarding claim 1/9/15, Radebaugh discloses a system/method/medium (Radebaugh: Claim 1, Claim 7, and Claim 8, “electronic device”, “non-transitory computer-readable storage medium”, “method”) comprising: 
	a non-transitory memory (Radebaugh: Paragraph [0060], “a non-transitory computer-readable storage medium of memory 202”); 
	and one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations (Radebaugh: Paragraph [0060], “for use by or in connection with an instruction execution system, apparatus, or device, such as a computer-based system, processor-containing system, or other system that can fetch the instructions from the instruction execution system, apparatus, or device and execute the instructions”, and Claim 1) comprising: 
	receiving an input from a user device participating in a chat bot session with the system, the input received in a conversational graphical user interface (GUI) (Radebaugh: Paragraphs [0316-0317], “operating a digital assistant… a natural-language user input is received by a user device“, and Figures 8, 9, and 10A-10C; Radebaugh’s “digital assistant” is mapped to the claimed chat bot); 
	determining a first intent of a user based on the received input, wherein the user is associated with the user device (Radebaugh: Paragraph [0308, “In some examples, a natural-language input may include a plurality of task requests. Thus, based on the natural-language input, a plurality of intents and/or a plurality of applications may be identified” and Figures 8 and 9); 
	based on the first intent of the user, identifying, from a plurality of objects available to the system, one or more objects, wherein each of the plurality of objects has annotations corresponding to one or more elements of the object and one or more functions of the object, and wherein the one or more functions correspond to the one or more elements and are executable during the chat bot session to perform an action upon corresponding elements (Radebaugh: Paragraph [0258, “Identifying parameters may include identifying portions of the natural-language input that specify a manner in which a task corresponding to the intent is to be performed. Parameters may, for instance, specify locations (e.g., addresses or places of interest), times, dates, contacts, types, text (e.g., to be inserted into an email or message), quantities (e.g., distance, money) and, in some instances, names of software applications to perform the task”); 
	and based on the identified one or more objects and the annotations of the identified one or more objects, generating a dynamic dialogue flow for the conversational GUI, wherein the dynamic dialogue flow is generated in real-time during the chat bot session (Radebaugh: Paragraphs [0285] and [0314], “candidate parameters”, “task flow”, and Figures 10A-10C).

Radebaugh discloses 2/10/16. The system/method/medium of claim 1/9/15, wherein the generating the dynamic dialogue flow comprises: 
	subsequent to the identifying the one or more objects, determining a second intent of the user based on an additional received input (Radebaugh: Paragraph [0285], “the software application may request additional input from the user” and Figures 10A-10C); 
	based on the second intent of the user, identifying an element of an object of the identified one or more objects and a function corresponding to the element (Radebaugh: Paragraph [0285], “Candidate parameters 1004 provided in this manner may be provided by the software application in some examples. The user device may select one of the candidate parameters by providing a touch-input and/or by providing a natural-language user input to the user device, and in response, the user device may provide the selected candidate parameter to the software application”); 
	accessing account data corresponding to the element of the object, wherein the account data is stored in a memory at the user device upon establishing the chat bot session (Radebaugh: Paragraph [0240], “User data 748 can include user-specific information, such as user-specific vocabulary, user preferences, user address, user's default and secondary languages, user's contact list, and other short-term or long-term information for each user. In some examples, natural language processing module 732 can use the user-specific information to supplement the information contained in the user input to further define the user intent. For example, for a user request “invite my friends to my birthday party,” natural language processing module 732 can be able to access user data 748 to determine who the “friends” are and when and where the “birthday party” would be held, rather than requiring the user to provide such information explicitly in his/her request”); 
	generating a chat response based on an annotation corresponding to the element and the function, the chat response including the account data corresponding to the element (Radebaugh: Paragraph [0240], “use the user-specific information to supplement”, and Figures 10A-10C); 
	and providing the chat response in the conversational GUI (Radebaugh: Paragraph [0248], “output”, and Figures 10A-10C).

Radebaugh discloses 3/11/17. The system/method/medium of claim 1/9/15, wherein the generating the dynamic dialogue flow comprises: 
	based on the annotations of the identified one or more objects, determining that one or more parameters are required to execute a function of the identified one or more objects on a corresponding element of the identified one or more objects (Radebaugh: Paragraph [0269], “intent object may include one or more fields…”); 
	generating a prompt in the conversational GUI that requests a user input to be used as the one or more parameters of the function (Radebaugh: Figures 10A-10C); 
	receiving the user input responsive to the prompt in the conversational GUI, wherein the user input is acceptable as the one or more parameters of the function (Radebaugh: Paragraph [0285], “Candidate parameters 1004 provided in this manner may be provided by the software application in some examples. The user device may select one of the candidate parameters by providing a touch-input and/or by providing a natural-language user input to the user device, and in response, the user device may provide the selected candidate parameter to the software application”); 
	and executing the function by inputting the user input as the one or more parameters, wherein the execution of the function causes an action to be performed on the element corresponding to the function (Radebaugh: Figures 10A-10C and Paragraph [0293], “perform the task according to the intent in accordance with the parameters).

Radebaugh discloses 4/12/18. The system/method/medium of claim 1/9/15, wherein the operations further comprise: 
	parsing one or more domains associated with the conversational GUI, wherein each domain includes one or more objects having one or more elements and one or more functions corresponding to each element, and wherein each domain has annotations defining the one or more objects of the domain and the one or more elements and one or more functions of each object (Radebaugh: Paragraph [0272], “identifying software applications may include determining one or more domains corresponding to an intent and identifying applications corresponding to the domain(s)”); 
	determining that a domain has been updated based on an annotation made to an object of the domain, the annotation defining an element of the object and a corresponding function of the object (Radebaugh: Paragraph [0242], “the structured query can include parameters for one or more nodes within the domain for the actionable intent, and at least some of the parameters are populated with the specific information and requirements specified in the user request…”); 
	and based on the annotation of the object of the updated domain, generating a map between a user intent and the element and the corresponding function of the object of the updated domain, wherein the map allows the system to execute the corresponding function in the dynamic dialogue flow upon confirming the user intent through the conversational GUI (Radebaugh: Paragraph [0321], “the list of one or more software applications may, for instance, include one or more software applications configured to perform the task associated with the intent according to any identified parameters. In some examples, one or more software application of the list may be identified, for instance, based on one or more domains associated with the intent (recall that applications may be registered with one or more domains)”).

Radebaugh discloses 5/13/19. The system/method/medium of claim 1/9/15, wherein: 
	the annotations of the identified one or more objects include a tag identifier that is mapped to the first intent of the user (Radebaugh: Paragraph [0242], “the structured query can include parameters for one or more nodes within the domain for the actionable intent, and at least some of the parameters are populated with the specific information and requirements specified in the user request…”); 
	and the identifying the one or more objects is performed by matching the first intent of the user to the tag identifier of the annotations (Radebaugh: Paragraph [0242], “the structured query can include parameters for one or more nodes within the domain for the actionable intent, and at least some of the parameters are populated with the specific information and requirements specified in the user request…”).

Radebaugh discloses 6. The system of claim 1, wherein the plurality of objects each correspond to one of a plurality of domains (Radebaugh: Paragraph [0257], “intents are associated with (e.g., included in) one or more domains (e.g., intent categories, set of intents). Each domain may include a particular class of intents, allowing for intents to be intuitively grouped”).

Radebaugh discloses 7. The system of claim 6, wherein the plurality of domains comprises: 
	a user account domain, a financial instrument domain, and a dispute resolution domain (Radebaugh: Paragraph [0257], “For example, intents to reserve a car, cancel a car reservation, and/or any other intents directed to tasks commonly associated with ride-booking may be included in a ride-booking domain. In another example, intents to check-in to a flight, cancel a flight, reschedule a flight, retrieve flight information, and/or any other intents directed to tasks commonly associated with air travel may be included in an air travel domain. In another example, intents to provide directions, retrieve traffic information, and/or any other intents directed to tasks commonly associated with navigation may be included in a navigation domain. In yet another example, intents to send payments, receive payments, and/or any other intents directed to tasks commonly associated with financial transactions may be included in a financial transactions domain”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radebaugh (US 2018/0196683 A1) as applied above in view of Foster (US 2019/0354594 A1).

Radebaugh discloses 8/14/20. The system/method/medium of claim 1/9/15, 
	Radebaugh does not explicitly disclose that the generating the dynamic dialogue flow comprises: 
	determining a static response to provide in the conversational GUI based at least in part on the annotations of the identified one or more objects, the static response having a dynamic placeholder configured to be replaced by an element; 
	and generating a chat response comprising the static response and an element of the identified one or more objects that replaces the dynamic placeholder.
	However, Foster discloses determining a static response to provide in the conversational GUI based at least in part on the annotations of the identified one or more objects, the static response having a dynamic placeholder configured to be replaced by an element (Foster: Paragraph [0030], “the conversational agent 110 can segregate task processing and small talk or chitchat. The conversational agent 110 can alternate between the two but they are not intermingled. In another embodiment, tasks and small talk can be integrated. Stated differently, a unified model approach can be supported in which both chatty behavior and directed behavior are employed. In accordance with one implementation, this can be accomplished by embedding slots in a persona-based language generation model for function calls. By way of example consider a message “What's the weather today? I hope there's no rain.” The response can be templatic and include slots for retrieval and insertion of pertinent weather information.”); 
	and generating a chat response comprising the static response and an element of the identified one or more objects that replaces the dynamic placeholder (Foster: Paragraph [0030], “the conversational agent 110 can segregate task processing and small talk or chitchat. The conversational agent 110 can alternate between the two but they are not intermingled. In another embodiment, tasks and small talk can be integrated. Stated differently, a unified model approach can be supported in which both chatty behavior and directed behavior are employed. In accordance with one implementation, this can be accomplished by embedding slots in a persona-based language generation model for function calls. By way of example consider a message “What's the weather today? I hope there's no rain.” The response can be templatic and include slots for retrieval and insertion of pertinent weather information.”).
	Radebaugh and Foster are analogous art in the same field of endeavor as the instant invention as both are drawn to chatbots. The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains; that is, it would have been obvious to incorporate Foster’s templates into the system of Radebaugh to allow for lower costs and greater ease of implementation. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nishant (US 2019/0012390 A1) describes a system for automated conversational querying using natural language processing. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAD HUSSAIN whose telephone number is (571)270-3628. The examiner can normally be reached Monday-Friday 0900-1700 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal Divecha can be reached on (571) 272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IMAD HUSSAIN/Primary Examiner, Art Unit 2453